Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a Final Office Action on the merits.  Claims 13-30 are currently pending and are addressed below.

Response to Amendment
The amendment filed 1108/2021 has been entered. Claims 13-30 are currently pending. The previous 35 USC 112 rejection is overcome by Applicant’s amendments and comments. As previously noted in the Interview Summary mailed 08/31/2021, the drawings were properly filed, and the issue has since been resolved. Therefore, the drawing objection has been withdrawn.

Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive. In response to Applicant's argument that the prior art fails to meet the claim limitations, the Examiner respectfully disagrees. 
Firstly, the Examiner notes that a distinction between determining a collision based on whether a value exceeds a threshold or a deviation from a value exceeds a threshold does not amount to a patentable distinction, but is a mere semantic distinction. The distinction amounts to little more than a different manner of describing the same situation. Since a threshold torque is measured against a reference torque, 
With respect to Applicant’s arguments regarding the threshold value being ascertained as a function of at least one preceding deviation, the Examiner contends that the combination of Ueberle and Kornprobst meets this limitation, either in combination with Ueberle’s explicit teaching of defining a threshold as a deviation as previously discussed, or based on Kornprobst’s teaching of defining the threshold alone.
From Fig. 2 of Kornprobst below (USPAT 10,218,174, as Applicant correctly noted, the Figures from the PGPUB are incorrect, and all references in the Office Action are directed toward the Patent publication rather than the PGPUB):

    PNG
    media_image1.png
    323
    512
    media_image1.png
    Greyscale

Kornprobst teaches curve 241 representing a previous measured torque being updated each consecutive operation of the robot. Curve 241 is then used as a reference .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 13-23 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ueberle et al. (US 2015/0057799) in view of Kornprobst (US 10,218,714).
Regarding claim 13:
Ueberle teaches a method for collision monitoring of a robot (see at least [0031]), comprising: 
ascertaining an actual value of an axis load of at least one axis of the robot (see at least [0033-0034]); and 
identifying a collision of the robot if a deviation between the actual value and a reference value of the axis load exceeds a threshold value (deviations of variables are referred to as the variables themselves [0035]. Torque threshold (limit value) determines collision. see at least [0031] [0035] [0046]).
Ueberle is silent as to the setting of the threshold and reference values.

Kornprobst teaches a system and method of collision monitoring for an article handling machine including monitoring motor loads for deviations to determine a collision has occurred based on past values (see at least abstract, column 2, lines 9-53),
the threshold value is ascertained as a function of at least one preceding deviation between the actual value and the reference value (deviations from preceding profile are taken into account in determining the limit value, see at least Figs. 2a-b, column 6, lines 49- column 7, line 65).
  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the robot collision detection system and method as taught by Ueberle with the technique of setting reference and limit values based on past 

Regarding claim 14:
The combination of Ueberle and Kornprobst teaches the limitations as in claim 13 above, but does not teach switching modes as a function of speed of the robot. Kornprobst, does however, teach at least operating the machine under different velocity profiles. The Examiner notes that the instant claim language does not positively recite any limitations as to what the first and second mode comprise. Since the combination of prior art references teaches each limitation defined in the separate modes of claim 14, but does not positively link those limitations exclusively or definitively to the modes, any switching of modes based on speed of the robot would meet the claim limitations. Broadly interpreted, merely operating the robot at a faster or slower speed would meet these claim limitations. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the robotic system and method as taught by Ueberle and Kornprobst with a plurality of speeds for different operations, as adjusting speed is a conventional function of robot manipulators.

Regarding claims 15-16:
Ueberle further teaches wherein the reference value is an expected value of the axis load (see at least [0025]).

Regarding claim 17:
Ueberle further teaches wherein the expected value is a model-based value of the axis load (see at least [0026]).

Regarding claim 18:
Kornprobst further teaches wherein the threshold value is ascertained as a function of at least one of: an average of preceding deviations between the actual value and the reference value (see at least column 9, line 1- column 10 line 35); or a change of at least one of: the reference value and/or the reference value as a function of a speed of the robot, a minimum value of preceding deviations between actual values and expected values of the axis load, or a tracking error of the axis (see at least column 6, lines 49- column 7, line 65).

Regarding claim 19:
Ueberle further teaches wherein at least one of: the average is a sliding average; the change of the reference value, minimum value, or tracking error is a sliding change; the minimum value is a sliding minimum value; or the expected values of the axis load are model-based values (see at least [0026]).

Regarding claim 20:
Kornprobst further teaches wherein: the threshold value is ascertained as a function of at least one of an instantaneous factor or a filtered factor; and the instantaneous factor or the filtered factor is ascertained as a function of the change of  (curve 241 represents preceding value, which forms profile (reference value) which may represent a change from an earlier value, see at least Figs. 2a-b, column 6, lines 49- column 7, line 65).

Regarding claim 21:
Kornprobst further teaches wherein the instantaneous factor or the filtered factor is ascertained non-linearly (broadly interpreted, the claim is met at least by curve 241, either being non-linear itself or the ascertaining of the values being done nonlinearly in time).

Regarding claim 22:
The claim limitations depend from optional limitations and are therefore also optional (see 35 USC 112(b) rejection above.) Alternately or in addition, the Examiner notes that filtering and using sliding averages are conventional techniques in control systems in general and the limitations would have been an obvious matter of design choice to one of ordinary skill in the art if they were positively recited as part of a necessary claim combination.

Regarding claim 23:
Kornprobst further teaches wherein the threshold value is limited by at least one of a specified minimum threshold value or a specified maximum threshold value (Figs. 2a-b, column 6, lines 49- column 7, line 65).

Regarding claim 26:
Ueberle further teaches executing a safety response in response to the identification of a collision (see at least [0003], [0050]).

Regarding claim 27:
Ueberle further teaches wherein the safety response comprises at least one of: flexibly regulating the axes of the robot; braking the axes of the robot; or stopping the axes of the robot (see at least [0003], [0050]).

Regarding claims 28-30, the combination of Ueberle and Kornprobst teaches a controller, robot, and computer readable medium as in claim 13 above.

Claim Rejections - 35 USC § 103
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ueberle and Kornprobst as applied to claim 13 above, and further in view of Muneto (US 2018/0311836).

Regarding claims 24-25:
Ueberle teaches the limitations as in claim 13 above. Ueberle is silent as to the threshold being user configurable. 
Muneto teaches a system and method of monitoring a robot system for collisions, including a threshold for detecting a collision which is configurable by a user (see at least [0043]).
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 5712726919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan Rink/Primary Examiner, Art Unit 3664